Citation Nr: 1422947	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for low back disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for right hip disability.

3.  Entitlement to service connection for Type II diabetes mellitus.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969 and from September 1969 to September 1979.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, on behalf of the RO in Winston-Salem, North Carolina.

In January 2014 the Veteran appeared before the undersigned Acting Veterans Law Judge and delivered sworn testimony via video conference hearing in Winston-Salem, North Carolina.

The reopened claim of service connection for low back disability, and the claims of service connection for right knee disability, cervical spine disability, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An August 1995 rating decision denied service connection for low back disability.

2.  Evidence received subsequent to the August 1995 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for low back disability.

3.  An August 1995 rating decision denied service connection for right hip disability.

4.  Evidence received subsequent to the August 1995 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right hip disability.

5.  Type II diabetes was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The August 1995 RO decision that denied the Veteran's claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the August 1995 RO decision is new and material, and the Veteran's claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The August 1995 RO decision that denied the Veteran's claim of entitlement to service connection for right hip disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the August 1995 RO decision is not new and material, and the Veteran's claim of entitlement to service connection for right hip disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for low back disability, any deficiency as to VA's duties to notify and assist, as to that issue is rendered moot.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in October 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The October 2006 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening a claim.  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.

In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's right hip claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  At any rate, the Board notes that a right hip examination was conducted in April 2012.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between diabetes mellitus and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record currently contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran was first diagnosed with diabetes until many years following service.  Further, the question of whether the Veteran was exposed to herbicides in Vietnam is a factual, not medical determination, so without the required proof of his exposure to herbicides in Vietnam, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's diabetes may be the result of exposure to Agent Orange, an examination is not warranted on the basis that competent medical evidence indicates that the Veteran's diabetes may be related to exposure to Agent Orange during service.  Id.  

During the January 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine whether any physicians had linked his disabilities to his military service.  Further, the undersigned also asked questions to help direct the Veteran's testimony concerning the length of time he had noticed the various symptoms.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.


Laws and Regulations

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

An August 1995 rating decision denied service connection for low back and right hip disability.  The Veteran did not appeal the August 1995 RO decision and it became final.  38 U.S.C.A. § 7105.  In June 2006, the Veteran requested that his right hip and low back disability claims be reopened.

Low back

The August 1995 RO decision that denied service connection for a low back disability did so in part on the basis of a lack of a current low back disability.  The evidence submitted since August 1995 includes a November 2005 private record reflecting a diagnosis of degenerative disc disease of the lumbar spine and VA examinations reflecting similar diagnoses.  The Board finds that the November 2005 private record reflecting current low back disability pertains to an unestablished fact necessary to substantiate the claim and it, together with the other medical records of evidence, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the low back claim.

Right hip

The August 1995 RO decision that denied service connection for a right hip disability did so on the basis of a lack of any relationship between current right hip arthritis and the Veteran's military service.  While complaints of right hip problems were made during service, a right hip disability was not noted at the time of the Veteran's separation from service or on a VA examination dated in August 1994.  April 1995 VA X-rays revealed right hip arthritis.

The additional medical evidence submitted since August 1995 merely shows that the Veteran has a current diagnosis of right hip disability.  None of the additional medical evidence suggests that the Veteran's right hip disability was aggravated by or related to service.  The evidence submitted since August 1995 is essentially cumulative of that already of record.  The Court has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

As for the Veteran's January 2014 Board hearing testimony, the statements made therein have added nothing new or material to his earlier assertions.  In this regard, the Board notes that the Veteran has not indicated that any physician has specifically linked his right hip problems to his military service.  In this regard, the Board notes that the April 2012 VA examiner (in a May 2012 addendum) did not link the Veteran's right hip disability to his military service.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in August 1995 is not new and material, and reopening of service connection for the right hip disability is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as diabetes mellitus, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Type 2 diabetes is a disease deemed associated with herbicide exposure, under current VA regulations.  Type 2 diabetes shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he developed diabetes as a result of exposure to herbicides during service while working on military vehicles while stationed in Okinawa.  The Veteran's service treatment records are silent for any complaints or findings of diabetes.  Records indicate that the Veteran was diagnosed with Type II diabetes mellitus many years following service.

The Board first notes that the evidence does not support the conclusion that the Veteran physically entered or set foot in Vietnam, and the Veteran has not asserted as such.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.

As for actual exposure to herbicides, the Veteran contends only that he believes he was exposed to herbicides.  He has stated that he may have been exposed to herbicides while stationed in Okinawa while steam cleaning and parts-stripping military vehicles that had been in Vietnam and had allegedly been sprayed with herbicides at that time.  The evidence in the claims file, however, does not support a finding that the Veteran was exposed to herbicides.  In fact, a February 2009 RO review of DOD herbicides use and test sites revealed that there was no testing, storage, or tactical use of herbicides in Okinawa during the pertinent time period.  The Board therefore concludes that he was not exposed to herbicides in service.  

Given that the Veteran was not exposed to herbicides, service connection for diabetes mellitus on an herbicides basis is not warranted.

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus.  The Veteran has also not provided statements or any testimony of chronic symptoms in service.

The Board further finds that the evidence shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until many years after service separation.  Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Further, there was no mention or findings of diabetes mellitus on VA examinations in August 1994 or April 1995.  Because the Veteran's diabetes mellitus manifested years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.  While the Veteran has indicated that exposure to unknown chemicals caused his diabetes, no medical opinion has stated as such.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which diabetes mellitus may be attributed.  Additionally, the Veteran does not have the necessary medical training and/or expertise to opine as to whether he has diabetes related to inhaling unspecified chemicals during service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for low back disability, and, the claim is reopened.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for right hip disability is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

While new and material evidence has been received to reopen the low back claim, whether the Veteran has low back disability that is related to service is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

As for the issues of service connection for right knee disability, right ankle disability, and cervical spine disability, while the Veteran has undergone VA examinations concerning those disabilities (April 2012 for the right knee, November 2006 for the right ankle and cervical spine), the Board finds that those examinations are not adequate.  The Board notes that the opinions offered from those examiners contained either no rationale or contained unclear etiologies.  The Board therefore finds that the Veteran should be afforded additional VA examination to address the medical matters presented by those issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since April 26, 2012, and associate them with the record.

2.  The Veteran should be scheduled for the appropriate VA examination regarding the claimed low back, right knee, right ankle, and cervical spine conditions.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any low back, right knee, right ankle, or cervical spine disability that (a) had its onset in service or, for arthritis, within one year of service discharge, or (b) is etiologically related to his active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for low back disability, right knee disability, cervical spine disability, and right ankle disability.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


